       Case 1:19-cv-03752-ER-SDA Document 27 Filed 07/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JONATHAN SUERO,

                           Petitioner,
                                                                         ORDER
                    – against –
                                                                19 Civ. 3752 (ER) (SDA)
SUPERINTENDENT JOSEPH NOETH,

                           Respondent.


RAMOS, D.J.:

       On April 26, 2019, Jonathan Suero, pro se, brought a petition for a writ of habeas corpus

under 28 U.S.C. § 2254. Doc. 2. On September 10, 2019, the State of New York opposed. Doc.

13. On June 19, 2020, Magistrate Judge Stewart D. Aaron issued a Report and Recommendation

(“R&R”) recommending that Suero’s motion be denied in its entirety. Doc. 26. �e R&R

notiﬁed the parties that they had fourteen days to ﬁle objections and that failure to do so “will

result in a waiver of objections and will preclude appellate review.” Id. at 30. Over fourteen

days have passed since the R&R was issued and no objections have been ﬁled.

I.     Standard

       A district court reviewing a magistrate judge’s report and recommendation “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). Parties may raise specific written objections to the report and

recommendation “[w]ithin fourteen days after being served with a copy.” Id.; see also Fed. R.

Civ. P. 72(b)(2). “3 days are added” to that period when “service is made under Rule 5(b)(2)(C)

(mail), (D) (leaving with the clerk), or (F) (other means consented to).” Fed. R. Civ. P. 6(a), (d).

A district court reviews de novo those portions of the report and recommendation to which

timely and specific objections are made. 28 U.S.C. § 636(b)(1)(C). The district court may adopt
         Case 1:19-cv-03752-ER-SDA Document 27 Filed 07/13/20 Page 2 of 2




those parts of the report and recommendation to which no party has timely objected, provided no

clear error is apparent from the face of the record. Lewis v. Zon, 573 F. Supp. 2d 804, 811

(S.D.N.Y. 2008).

II.      Discussion

         The Court has reviewed Magistrate Judge Aaron’s R&R and finds no clear error.

Therefore, the Court adopts Magistrate Judge Aaron’s recommendations in their entirety.

Suero’s petition is DENIED. The Clerk of Court is respectfully directed to close the case.

         It is SO ORDERED.


Dated:    July 13, 2020
          New York, New York

                                                            EDGARDO RAMOS, U.S.D.J.




                                                2
